Case 1:20-cv-05481-JSR Document 34 Filed 10/14/20 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

IS TL HERSKOVITS, Case No, 1:20-cv-05481-JSR
Plaintiff,
vs: STIPULATED
, CONFIDENTIALITY
EXPERIAN INFORMATION SOLUTIONS, INC,, : “AGREEMENT AND GREEMENT AND

EQUIFAX INFORMATION SERVICES, LLC, and: PROTECTIVE ORDER

DISCOVER BANK,
Defendant(s).

_— pene eee x
JED S. RAKOFF, U.S.D.J.

 

The parties having agreed to the following terms of confidentiality, and the Court having found
that good cause exists for issuance of an appropriately tailored confidentiality order governing the pre-
trial phase of this action, it is therefore hereby

ORDERED that any person subject to this Order -- including without limitation the parties to
this action, their representatives, agents, experts and consultants, ali third parties providing discovery in
this action, and all other interested persons withactual or constructive notice ofthis Order-- shail adhere to
the following terms, upon pain of contempt:

1. Any person subject to this Order who receives from any other person any “Discovery
Material” (i.e., information of any kind provided in the course of discovery in this action) that is
designated as “Confidential” pursuant to the terms of this Order shall not disclose such Confidential
Discovery Material to anyone else except as expressly permitted hereunder.

2. The person producing any given Discovery Material may designate as Confidential only
such portion of such material as consists of:

(a) previously nondisclosed financial information (including without limitation

profitability reports or estimates, percentage fees, design fees, royaltyrates,

LA 52334922

 
Case 1:20-cv-05481-JSR Document 34 Filed 10/14/20 Page 2 of 7

minimum guarantee payments, sales reports and sale margins);

(b) previously nondisciosed material relating to ownership or control of any non-
public company;

(c) previously nondisclosed business plans, product development information, or
marketing plans;

(d) any information of a personal or intimate nature regarding any individual; or

(e) any other category of information hereinafter given confidential status by the
Court.

3. With respect to the Confidential portion of any Discovery Material other than deposition
transcripts and exhibits, the producing person or that person's counsel may designate such portion as
“Confidential” by stamping or otherwise clearly marking as “Confidential” the protected portion in a
manner that will not interfere with legibility or audibility, and by also producing for future public use
another copy of said Discovery Material with the confidential information redacted. With respect to
deposition transcripts and exhibits, a producing person or that person's counsel may indicate on the
record that a question calls for Confidential information, in which case the transcript of the designated
testimony shall be bound ina separate volume and marked “Confidential Information Governed by
Protective Order” by the reporter.

4, If at any time prior to the trial of this action, a producing person realizes that some
portion[s] of Discovery Material that that person previously produced without limitation should be
designated as Confidential, he may so designate by so apprising all parties in writing, and such
designated portion[s] of the Discovery Material will thereafter be treated as Confidential under the
terms of this Order.

5, No person subject to this Order other than the producing person shall disclose any of the

Discovery Material designatedby the producing person as Confidential to any other person

2
LA 52334922

 
Case 1:20-cv-05481-JSR Document 34 Filed 10/14/20 Page 3 of 7

whomsoever, except to:

(a) the parties to this action;

(b) counsel retained specifically for this action, including any paralegal, clerical and
other assistant employed by such counsel and assigned to this matter;

(c) as to any document, its author, its addressee, and any other person indicated on
the face of the document as having received a copy;

(d) any witness who counsel for a party in good faith believes may be called to testify
at trial or deposition in this action, provided such person has firstexecuted a Non-
Disclosure Agreement in the form annexed as an Exhibit hereto;

(e) any personretained bya party to serveasanexpert witness or otherwise provide
specialized advice to counsel in connection with this action, provided such
person has first executed a Non-Disclosure Agreement in the form annexed as an
Exhibit hereto;

(f) stenographers engaged to transcribe depositions conducted in this action; and

(g) the Court and its support personnel.

6. Prior to any disclosure of any Confidential Discovery Material to any person referred to
in subparagraphs 5(d) or 5(e) above, such person shall be provided by counsel with a copy of this
Protective Order and shall signa Non-Disclosure Agreement in the form annexed as an Exhibit hereto
stating that that person has read this Order and agrees to be bound by its terms. Said counsel shail retain
each signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing counsel either
prior to such person being permitted to testify (at deposition or trial) or at the conclusion of the case,
whichever comes first.

7. All Confidential Discovery Material filed with the Court, and all portions ofpleadings,

motions or other papers filed with the Court that disclose such Confidential Discovery Material, shail be

3
LA 52334922

 
Case 1:20-cv-05481-JSR Document 34 Filed 10/14/20 Page 4 of 7

filed under seal with the Clerk of the Court and kept under seal until further order of the Court. The
parties willuse their best efforts to minimize such sealing. In any event, any party filing a motion or any
other papers with the Court under seal shall also publicly file a redacted copy of the same, via the Court’s
Electronic Case Filing system, that redacts only the Confidential Discovery Material itself, and not text
that in no material way reveals the Confidential Discovery Material.

8. Any party who either objects to any designation of confidentiality, or who, by contrast,
requests still further limits on disclosure (such as “attorneys’ eyes only” in extraordinary
circumstances), may at any time prior to the trial of this action serve upon counsel for the designating
person a written notice stating with particularity the grounds of the objection or request. If agreement
cannot be reached promptly, counsel for all affected persons will convene a joint telephone call with the
Court to obtain a ruling.

9, All persons are hereby placed on notice that the Court is unlikely to seal or otherwise
afford confidential treatmentto any Discovery Material introduced in evidence at trial, even if such
material has previously been sealed or designated as Confidential. The Court also retains unfettered
discretion whether ornotto afford confidential treatment to any Confidential Document or information
contained in any Confidential Document submitted to the Court in connection with any motion,
application, or proceeding that may result in an order and/or decision by the Court.

10. Each person who has access to Discovery Material that has been designated as
Confidential shall take all due precautions to prevent the unauthorized or inadvertent disclosure of such
material.

11. If, in connection with this litigation, a party inadvertently discloses information subject
to a claim of attorney-client privilege or attorney work product protection (“Inadvertently Disclosed
Information”), such disclosure shall not constitute or be deemed a waiver or forfeiture of any claim of

privilege or work product protection with respect to the Inadvertently Disclosed Information and its

4

LA 52334922

 
Case 1:20-cv-05481-JSR Document 34 Filed 10/14/20 Page 5 of 7

subject matter.

12, Ifa disclosing party makes a claim of inadvertent disclosure, the receiving party shall not
thereafter review the Inadvertently Disclosed Information for any purpose, except by order of the Court.
The receiving party shall, within five business days, return or destroy all copies of the Inadvertently
Disclosed Information, and provide a certification of counsel that all such information has been returned
or destroyed.

13. Within five business days of the notification that such Inadvertently Disclosed
Information has been returned or destroyed, the disclosing party shall produce a privilege log with respect
to the Inadvertently Disclosed Information.

14. As with any information redacted or withheld, the receiving party may move the Court
for an Order compelling production of the Inadvertently Disclosed Information, The motion shali be
filed under seal, and shall not assert as a ground for entering such an Order the fact or circumstances of the
inadvertent production.

15, The disclosing party retains the burden ofestablishing the privileged or protected nature
of any InadvertentlyDisclosed Information, Nothing in this Order shall limit the right of any partyto

request an in camera review ofthe Inadvertently Disclosed Information.

 

16. This Protective Order shall survive the termination of the litigation. Within 30 days of
the final disposition of this action, all Discovery Material designated as “Confidential,” and all copies
thereof, shall be promptly returned to the producing person, or, upon permission of the producing
person, destroyed.

17. This Court shall retain jurisdiction over all persons subject to this Order to the extent
necessary to enforce any obligations arising hereunder or to impose sanctions for any contempt

thereof.

LA 52334922

 
Case 1:20-cv-05481-JSR Document 34 Filed 10/14/20 Page 6 of 7

SO STIPULATED AND AGREED.

 

 

/s/ Moshe Boroosan /s/ Raymond A, Garcia
COHEN & MIZRAHI LLP STROOCK & STROOCK & LAVAN LLP
300 Cadman Plaza West, 12th Floor 180 Maiden Lane
Brooklyn, NY 11201 New York, New York 10038
Telephone: 929/575-4175 Phone: 212-806-5400
Email: edward@cm, legal Fax: 212-806-6006

Email: rgarcia@stroock.com
Attorneys for Plaintiff Attorneys for Defendant
ISRAEL HERSKOVITS DISCOVER BANK

SO ORDERED. (
J d Wt
JED §/ RAKOFF, U.S..J.

Dated: New York, New York
fo/} fa cs

LA 52334922

 
Case 1:20-cv-05481-JSR Document 34 Filed 10/14/20 Page 7 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

 

 

woo ee on ee _- x
ISRAEL HERSKOVITS, Case No. 1:20-cv-05481-JSR

Plaintiff,
VS. NON-DISCLOSURE
EXPERIAN INFORMATION SOLUTIONS, INC,, : AGREEMENT
EQUIFAX INFORMATION SERVICES, LLC, and:
DISCOVER BANK, ;

Defendant(s),

L , acknowledge that I have readand understand the

 

Protective Order in this action governing the non- disclosure of those portions of Discovery Material that
have been designated as Confidential. I agree that | will not disclose such Confidential Discovery
Material to anyone other than for purposes of this litigation and that at the conclusion of the litigation J
will return all discovery information to the party or attorney from whom I received it. By acknowledging
these obligations under the Protective Order, 1 understand that I am submitting myself to the jurisdiction
of the United States District Court for the Southern District of New York for the purpose of any issue or
dispute arising hereunder and that my willful violation of any term of the Protective Order could subject
me to punishment for contempt of Court.

Dated:

 

LA 52334922

 
